Exhibit 10.2

 
ASSET SALE AGREEMENT
 
 BETWEEN
 
THE WELL GROUP, INC. AND SALON MEDIA GROUP, INC.
 


 
1.             Parties
 
This is an agreement between SALON MEDIA GROUP, INC., a Delaware Corporation
(“Seller”) and THE WELL GROUP, INC., a California Corporation (“Buyer”).
 
2.             Purpose of Agreement
 
Seller is selling to Buyer and Buyer is purchasing from Seller the assets
described below constituting The Well, an online discussion forum (the
“Business”). The purpose of this agreement is to transfer the ownership of those
assets unique to the Business from Seller to Buyer, along with all property
owned by Seller required to operate the Business as a going concern.
 
3.             Assets Being Sold; Liabilities Being Assumed
 
A.            Seller hereby agrees to sell the following assets of the Business,
effective as of the closing:
 
1.             The goodwill of the Business, including the current business
name.
 
2.             All right, title, and ownership, in the form of membership units,
in that entity known as The WELL, LLC, a California Limited Liability Company.
 
3.             The domain name “well.com” and all URLs associated with it.
 
4.             All contracts and agreements with third parties listed on Exhibit
A (the “Assumed Contracts”).
 
5.             All of Seller's right, title, and interest in and to the trade
names, logos, copyrights, service marks, trademarks, licenses, and other
Intellectual Property as detailed in Exhibits B1 and B2.
 
6.             The property and materials required to operate the Business as a
going concern, as detailed in Exhibit C.
 
 
 

--------------------------------------------------------------------------------

 
 
Except as expressly set forth in this Section 3, no assets of Seller will be
transferred pursuant to this Agreement to Buyer.
 
B.             Buyer hereby agrees to assume all obligations of Seller under any
Assumed Contracts, effective as of the closing.
 
Except as expressly set forth in this Section 3, Buyer assumes no other
liabilities of Seller.
 
4.             Purchase Price and Allocation
 
A.            The purchase price for the assets listed in this section is Four
Hundred Thousand Dollars ($400,000.00).
 
B.             Buyer shall prepare, in consultation with Seller, an allocation
of the purchase price by category in accordance with Section 1060 of the
Internal Revenue Code and Treasury regulations, and any similar provision of
state, local or foreign law, as appropriate.  Provided such allocation is
reasonable and that Seller has had an opportunity to review and comment on the
allocation, such allocation shall be binding upon Seller.  Buyer shall deliver a
preliminary draft of such allocation no later than November 30, 2012 and final
notice of determination of such allocation to Seller by December 31,
2012.  Buyer and Seller shall file required tax documents, including IRS Form
8594, in a manner consistent with such allocation.  Seller shall timely and
properly prepare, execute, file and deliver all such documents, forms and other
information as Buyer may reasonably request to prepare such allocation.  Neither
Buyer nor Seller shall take any position, whether in audits, tax returns or
otherwise, that is inconsistent with such allocation unless required to do so by
applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
5.             Payment at Closing
 
At closing, Buyer will pay Seller the total amount of the sale price specified
in Section 4, subject to any adjustments provided for in the next section.  The
payment will be made by wire transfer to the following account:
Silicon Valley Bank
Salon Media Group
Acct No. 3300254202
Routing No. 121140399.
 
6.             Adjustment of Purchase Price
 
In accordance with generally-accepted accounting standards, Seller shall be
entitled to revenues ratably accrued for service up to and including the date of
closing, and Buyer thereafter.  Revenue received by Seller prior to closing for
services to be rendered by Buyer after the closing will be deducted from the
purchase price paid by Buyer at the closing.  Revenue received by Seller after
the closing for services to be rendered by Buyer after the closing will be paid
to Buyer within 30 days of Seller’s receipt of the same.
 
With respect to the Business's vendor contract transferred in connection with
this agreement, including Amazon Web Services, Seller shall be responsible for
payment for services provided up to and including the date of closing, and Buyer
thereafter.  Liabilities accrued by Seller under such contracts for conduct
occurring prior to the closing shall be paid by Seller.  Correspondingly,
payments made in advance of the closing by Seller to vendors for future services
that will be provided to Buyer after the closing will be added to the aggregate
purchase price paid by Buyer at the closing.
 
At closing, all adjustments described above will be calculated on a “net” basis
and the aggregate purchase price paid by Buyer at the closing will be adjusted
accordingly.
 
7.             Covenant; Liabilities and Indemnity
 
Buyer hereby covenants and agrees that it will operate the Business after the
closing in substantially the same manner as Seller has operated the Business to
date, and will use the personal information of members of the Well community
consistent with the purposes for which Seller collected such information.
 
 
 

--------------------------------------------------------------------------------

 
 
Seller will indemnify, defend, and hold Buyer harmless from and against any and
all debts, liabilities, claims, charges, demands, or complaints, whether
presently known or unknown, arising out of the Seller's ownership or use of the
assets transferred before closing. Seller will pay all debts and other
liabilities, whether now known or unknown, that are or may become a lien or
encumbrance on the assets being bought by Buyer, and take all actions necessary
to exonerate the assets, to the extent such debts or other liabilities relate
to, or such liens or encumbrances result directly and proximately from, Seller’s
operation of the Business prior to the closing.  Buyer agrees that it will not
settle any claims from any third party for which indemnification is sought
without the prior written consent of Seller, which consent shall not
unreasonably be withheld.
 
Buyer will indemnify, defend, and hold Seller harmless from and against any and
all debts, liabilities, claims, charges, demands, or complaints, whether
presently known or unknown, arising out of Seller’s execution and performance of
this Agreement, Buyer’s breach of any covenant’s herein, Seller’s transfer of
personal information of members of the Well community to Buyer pursuant to this
Agreement and Buyer’s ownership or use of the assets transferred pursuant to
this Agreement, including without limitation the personal information of members
of the Well community.  Buyer will pay all debts and other liabilities that
result directly and proximately from Buyer’s operation of the Business at and
after the closing.  Seller agrees that it will not settle any claims from any
third party for which indemnification is sought without the prior written
consent of Buyer, which consent shall not unreasonably be withheld.
 
Buyer and Seller waive compliance with the provisions of the bulk sales law of
the state of California.
 
8.             Seller's Representations and Warranties
 
Seller represents and warrants that:
 
A.            The assets being sold pursuant to this agreement will be conveyed
free of all claims, liens, restrictions, or encumbrances and no party other than
Seller or The Well LLC, a California corporation, has any claims of ownership to
the assets being sold pursuant to this agreement.
 
B.             Seller has paid all taxes, the failure to pay of which would
materially and adversely affect the Business and the assets transferred.
 
 
 

--------------------------------------------------------------------------------

 
 
C.             There are no judgments, claims, liens, or proceedings pending
against Seller, the Business, or the assets being sold, and none will be pending
at closing.  To the best of Seller's knowledge, there is no basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand against it or the Business, nor any pending or
threatened claim or charge that would materially impair or prevent the Buyer’s
operation of the Business, or materially impair the value of the assets
transferred.
 
D.             There have been no material adverse changes in the conduct or
condition of the Business since June 29, 2012 or the date of any disclosure of
information by Seller to Buyer, whichever is more recent.
 
E.             All business and financial information previously given to Buyer
with respect to the operation of the Business were accurate in all material
respects as of the date on which such information was delivered.
 
F.             Until the conveyance of the assets to be sold hereunder, Seller
will operate the Business in a manner consistent with past practice, and will
use commercially reasonable efforts to maintain the goodwill of suppliers,
customers, and all others having business relationships with the Business.
 
G.             Seller is a corporation in good standing under the laws of the
state of Delaware, with the right to do business in the state of California, and
has (and at closing will have) the authority to perform the obligations
contained in this agreement.
 
H.            The corporate officer executing this agreement has the capacity
and full authority to execute this agreement on the part of Seller, and all
action required of Seller's Board of Directors required to give effect to this
agreement has been taken.
 
I.              To the best of Seller's knowledge, the assets set forth on
Exhibits A, B1, B2 and C represent all of the assets of Seller necessary for
Buyer to operate the Business in substantially the manner in which it has been
operated by Seller.
 
J.             Seller is in compliance in all material respects with all laws,
ordinances, or regulations applicable to the operation of the Business.
 
K.            Seller is not delinquent or in default on any accounts or
contracts related to the operation of the Business, or any other agreements or
liabilities that could give rise to a claim creating a lien against, or a cloud
on the title of, the assets transferred.
 
 
 

--------------------------------------------------------------------------------

 
 
L.             Execution of this agreement does not conflict with, violate or
constitute a default under the terms, conditions or provisions of any agreement
to which Seller is a party, or violate any law, judgment, order or decree, and
will not result in the creation of any liens or encumbrance on any of the assets
transferred.
 
M.           The Business presently has no employees.  No employee, former
employee, or independent contractor of Seller who participated in the operation
of the Business has any outstanding claim for salary, wages, benefits, workers'
compensation, or other compensation from Seller in connection with performing
services for the Business prior to the closing.  In the event that such a claim
arises and is made against Buyer by an employee, former employee or independent
contractor of Seller relating to service to the Business prior to the closing,
Seller will indemnify, defend, and hold Buyer harmless from and against any
claim, regardless of merit.
 
N.             Intellectual Property
 
1.             The assets to be transferred hereunder include ownership of or a
right to use pursuant to a valid and enforceable written license, sublicense,
agreement or permission all Intellectual Property reasonably necessary for the
operation of the Business as presently conducted.  Each item of Intellectual
Property owned or used by Seller in connection with the operation of the
Business immediately prior to closing will be transferred in connection with the
closing and owned or available for use by Buyer on identical terms and
conditions immediately after the closing.  As of the date hereof, Seller has
taken all action reasonably necessary to maintain and protect each item of
Intellectual Property that it owns or uses.
 
2.             To the knowledge of Seller, Seller has not interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of third parties, and no director, officer or
employee with responsibility for Intellectual Property matters of the Seller has
ever received any charge, complaint, claim, demand or notice alleging any such
interference, infringement, misappropriation or violation, including any claim
that Seller must license or refrain from using any Intellectual Property rights
of any third party. To the knowledge of any director, officer or employee with
responsibility for Intellectual Property matters of Seller, no third party has
interfered with, infringed upon, misappropriated or otherwise come into conflict
with any Intellectual Property rights of the Seller.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Exhibit B1 identifies each registered or unregistered trademark,
service mark, trade name, corporate name, Internet domain name, uniform resource
locator (“URL”), computer software item (other than commercially available
off-the-shelf software purchased or licensed for less than a total cost of $250
in the aggregate) and copyright used by Seller in connection with its business.
With respect to each item of Intellectual Property required to be identified in
Exhibit B1: (i) the item is free and clear of any Lien, license, or other
restriction or limitation regarding use or disclosure; (ii) the item is not
subject to any outstanding injunction, judgment, order, decree, ruling or
charge; (iii) no action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand is pending or threatened that challenges the
legality, validity, enforceability, use or ownership of the item, and there are
no grounds for the same; (iv) Seller has never agreed to indemnify any Person
for or against any interference, infringement, misappropriation or other
conflict with respect to the item; and (v) no loss or expiration of the item is
threatened, pending or reasonably foreseeable, except for patents expiring at
the end of their statutory terms, and not as a result of any act or omission by
Seller, including without limitation, a failure by Seller to pay any required
maintenance fees.
 
4.             Exhibit B2 identifies each item of Intellectual Property that any
third party owns and Seller uses pursuant to license, sublicense, agreement or
permission.
 
5.             To the Knowledge of any director, officer or employee with
responsibility for Intellectual Property matters of the Seller: (i) Seller has
not in the past and will not interfere with, infringe upon, misappropriate or
otherwise come into conflict with any Intellectual Property rights of third
parties as a result of the continued operation of its business as presently
conducted and as presently proposed to be conducted; and (ii) no notices or
demands to license regarding any of the foregoing have been received.
 
 
 

--------------------------------------------------------------------------------

 
 
6.             Seller has taken all reasonably necessary and desirable actions
to maintain and protect all of its Intellectual Property and will continue to
use commercially reasonable efforts to maintain and protect all of its
Intellectual Property so as not to adversely affect the validity or
enforceability thereof.
 
O.            Seller will indemnify, defend, and hold Buyer harmless from and
against any financial loss, legal liability, damage, or expense arising from any
material breach of the representations and warranties contained in this Section
8; provided that in no event shall such liability be triggered unless at least
$10,000 of damages can be proven by Buyer; provided further that, except in the
event of intentional fraud by Seller, no liability of Seller under this
Agreement shall exceed the cash proceeds that Seller receives in connection with
the consummation of the transactions contemplated by this agreement.
 
P.             These representations and warranties will survive the closing.
 
9.             Buyer's Representations and Warranties
 
Buyer explicitly represents and warrants that:
 
A.            Buyer is a corporation in good standing under the laws of the
state of California, and has (and at closing will have) the authority to perform
the obligations contained in this agreement.
 
B.             The corporate officer executing this agreement has the capacity
and full authority to execute this agreement on the part of Buyer, and no
additional previous or future action by Buyer's Board of Directors,
Shareholders, or management is required to give effect to this agreement.
 
C.             Execution of this agreement does not conflict with, violate or
constitute a default under the terms, conditions or provisions of any agreement
to which Buyer is a party, or violate any law, judgment, order or decree, and
will not result in the creation of any liens or encumbrance on any of the assets
transferred.
 
D.             These representations and warranties will survive the closing.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Items not Part of Agreement
 
Buyer and Seller agree that this agreement does not include any real property,
tangible personal property (except miscellaneous items such as account books,
log books, manuals, binders, keys, or paper records required to effect the
agreement or evidence financial or other business information), leases or
leaseholds, employees or employment contracts, or independent contractor or
personal service contracts.
 
11.           Closing
 
The closing will take place as follows:
 
Date: Friday, September ____, 2012
Time: 12:00 Noon
Location: Seller's offices at 101 Spear Street, Suite 203, San Francisco, CA
94105
 
At closing, Buyer and Seller will sign the instruments of conveyance specified
in this agreement and all other documents reasonably needed to transfer the
assets of the Business to Buyer. Buyer will pay Seller the amount specified in
Section 4 of this agreement, Seller will transfer to Buyer the assets of the
Business specified in Section 3 and Buyer will assume the liabilities specified
in Section 3.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Documents of Conveyance
 
At closing, Seller will deliver to Buyer the following signed or otherwise
appropriately executed documents:
 
A.            An assignment of the executory contracts set forth on Exhibit A,
with evidence of the written consent of the counterpart to such assignment, if
such consent is required.
 
B.             Documents effecting the transfer of all intellectual property,
including trademarks, patents, and copyrights, that are part of this purchase
and detailed in Exhibits B1 and B2, whether evidenced by contracts, licenses,
letters, permissions, assignments, registrations, or letters patent.
 
C.             Instruments of transfer of all membership units of The Well, LLC,
including capital accounts and record books. [TO BE DISCUSSED: Seller has filed
or will file any notices required to be filed with any governmental authority,
including tax returns for the LLC.]
 
At closing, Buyer will deliver to Seller an instrument of assumption of the
executory contracts set forth on Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Further Assurances
 
In connection with this agreement and the transactions contemplated hereby, each
party will execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform its obligations under this agreement and the transactions
contemplated hereby.
 
14.           Disputes
 
A.            Negotiation
 
1.             The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this agreement promptly by negotiation between
executives who have authority to settle the controversy. Any party may give the
other party written notice of any dispute not resolved in the normal course of
business. Within 15 days after delivery of the notice, the receiving party shall
submit to the other a written response. The notice and response shall include
with reasonable particularity (a) a statement of each party’s position and a
summary of arguments supporting that position, and (b) the name and title of the
executive who will represent that party and of any other person who will
accompany the executive. Within 30 days after delivery of the notice, the
executives of both parties shall meet at a mutually acceptable time and place.
 
2.             Unless otherwise agreed in writing by the negotiating parties,
the above-described negotiation shall end at the close of the first meeting of
executives described above (“First Meeting”). Such closure shall not preclude
continuing or later negotiations, if desired.
 
3.             All offers, promises, conduct and statements, whether oral or
written, made in the course of the negotiation by any of the parties, their
agents, employees, experts and attorneys are confidential, privileged and
inadmissible for any purpose, including impeachment, in arbitration or other
proceeding involving the parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the negotiation.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             At no time prior to the First Meeting shall either side initiate
an arbitration or litigation related to this Agreement except to pursue a
provisional remedy that is authorized by law or by JAMS Rules or by agreement of
the parties. However, this limitation is inapplicable to a party if the other
party refuses to comply with the requirements of Paragraph 1 above.
 
5.             All applicable statutes of limitation and defenses based upon the
passage of time shall be tolled while the procedures specified in Paragraphs 1
and 2 above are pending and for 15 calendar days thereafter. The parties will
take such action, if any, required to effectuate such tolling.
 
If the matter is not resolved by negotiation pursuant to Paragraphs 1 through 5
above, then the matter will proceed to mediation as set forth below.
 
B.            Mediation and Arbitration
 
The parties agree that any and all disputes, claims or controversies arising out
of or relating to this agreement not resolved by negotiation as in section A
above shall be submitted to JAMS, or its successor, for mediation, and if the
matter is not resolved through mediation, then it shall be submitted to JAMS, or
its successor, for final and binding arbitration pursuant to the clause set
forth in Paragraph 5 below. Mediation and arbitration shall be held in San
Francisco, California, or at such place as both parties agree.
 

 
1.
Either party may commence mediation by providing to JAMS and the other party a
written request for mediation, setting forth the subject of the dispute and the
relief requested.

 

 
2.
The parties will cooperate with JAMS and with one another in selecting a
mediator from the JAMS panel of neutrals and in scheduling the mediation
proceedings. The parties agree that they will participate in the mediation in
good faith and that they will share equally in its costs.

 

 
3.
All offers, promises, conduct and statements, whether oral or written, made in
the course of the mediation by any of the parties, their agents, employees,
experts and attorneys, and by the mediator or any JAMS employees, are
confidential, privileged and inadmissible for any purpose, including
impeachment, in any arbitration or other proceeding involving the parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non- discoverable as a result of its use in the
mediation.

 
 
 

--------------------------------------------------------------------------------

 
 

 
4.
Either party may initiate arbitration with respect to the matters submitted to
mediation by filing a written demand for arbitration at any time following the
initial mediation session or at any time following 45 days from the date of
filing the written request for mediation, whichever occurs first (“Earliest
Initiation Date”). The mediation may continue after the commencement of
arbitration if the parties so desire.

 

 
5.
At no time prior to the Earliest Initiation Date shall either side initiate an
arbitration or litigation related to this Agreement except to pursue a
provisional remedy that is authorized by law or by JAMS Rules or by agreement of
the parties. However, this limitation is inapplicable to a party if the other
party refuses to comply with the requirements of Paragraph 3 above.

 

 
6.
All applicable statutes of limitation and defenses based upon the passage of
time shall be tolled until 15 days after the Earliest Initiation Date. The
parties will take such action, if any, required to effectuate such tolling.

 

 
7.
The arbitration shall be administered by JAMS pursuant to its Streamlined
Arbitration Rules and Procedures and in accordance with the Expedited Procedures
in those Rules. Judgment on the Award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.

 
15.           Entire Agreement
 
This is the entire agreement between the parties. It replaces and supersedes any
oral agreements between the parties, as well as any prior writings.
 
 
 

--------------------------------------------------------------------------------

 
 
16.           Modification
 
This agreement may be modified only by a written amendment signed by both
parties.
 
17.           Governing Law
 
This agreement will be governed by and interpreted under the laws of the state
of California, without giving effect to any choice of laws or conflict of laws
provision or rule whether of the State of California, or any other jurisdiction,
that would cause the application of the laws of any jurisdiction other than the
State of California.
 
18.           Severability
 
If a court or arbitrator determines that a provision in this agreement is
invalid or not enforceable, that determination will affect only that provision.
The provision will be modified only to the extent needed to make it valid and
enforceable. The rest of the agreement will be unaffected.
 
19.           Notices
 
All notices, requests, demands, claims and other communications under this
agreement shall be in writing. Any notice, request, demand, claim or other
communication shall be deemed duly given (a) when delivered personally to the
recipient, (b) one business day after being sent to the recipient by overnight
courier service (charges prepaid), (c) one business day after being sent to the
recipient by facsimile transmission or electronic mail, or (d) four business
days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient
as set forth below:
 

If to Seller: With a copy to:         Cynthia Jeffers, CEO Bradley J. Gersich,
Esq.   Salon Media Group, Inc.  DLA Piper LLP   101 Spear Street, Suite 203 2000
University Avenue   San Francisco, CA 94105  East Palo Alto, CA 94303  
Telephone:(917) 805-5987 Telephone: (650) 833-2000   Fax: (415) 645-9202   Fax:
(650) 833-2001   Email: cindy@salon.com  Email: bradley.gersich@dlapiper.com  

 
 
 

--------------------------------------------------------------------------------

 
   

If to Buyer:    With a copy to:         Earl Crabb, CEO  Michael C. Berch, Esq.
  The Well Group, Inc.   Hemispheres Law Group   1195 Park Avenue, #206  548
Market St., #27340   Emeryville, CA 94608  San Francisco, CA 94104   Telephone:
Telephone: (415) 894-5709   Fax:  Fax: (415) 795-1661   Email: esoft@well.com 
Email: mcb@hemispheres.pro  

 
 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of this
21 day of September, 2012.
 
THE WELL GROUP, INC., a California Corporation
                                By:
/s/ Earl Crabb
                     
Earl Crabb, CEO
   
 
 

 
 
 
SALON MEDIA GROUP, INC., a Delaware Corporation
                                By:
/s/ Cynthia Jeffers
                     
Cynthia Jeffers, CEO
   
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 
1.             Member Agreements between Seller and/or the Well, on the one
hand, and its members, on the other hand.
 
2.             Master Subscription Agreement with Aria Systems, Inc., for
billing, customer management, and related services.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B1
 


 
1.             Word mark (service mark) “THE WELL”, USPTO Registration 3139015,
and all related, subordinate, graphical or pictorial marks, registered or
unregistered. Seller shall retain a non-exclusive, limited license to use the
word mark “THE WELL” in government filings, announcements of the transaction,
and factual or historical references on Salon.com.
 
2.             The Internet domain “well.com”, “thewell.org”, “thewell.com” and
“well.net” registered with eNom, and all associated subdomains.  The host names
“Zimbra”, “Newsmtp”, “www”, “well”, and “palantir”.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B2
 


 
1.              To the extent and only to the extent transferable without the
consent of Well Engaged, Inc., Seller’s interest in the Well Engaged Discussions
software package (“Engaged”), owned by Well Engaged, Inc. and licensed to
Seller.
 
2.              To the extent and only to the extent transferable without the
consent of NETI, Inc., Seller’s interest in the Picospan conferencing program
and database (“Picospan”) owned by NETI and licensed to Seller.
 
3.              License to Amazon Instances under the Amazon Web Services
Agreement between Amazon, Inc. and Seller.
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 


 
1.             All  Amazon Web Services (AWS), Amazon Elastic Compute Cloud
(EC2), or Amazon Storage instances and virtual hosts associated with the
Business, including all computer files of all types thereon, and all backups and
archives, wherever located, including all required access codes, passwords or
passphrases, accounts, or other means of access thereto.
 
2.             All current customer lists, contact information, and payment
information (account status and means of payment, including credit or debit card
numbers, electronic payment information such as ACH routing numbers and bank
account numbers), along with evidence of the customer's consent for periodic
charges.
 
3.             Copies of agreements with current users, whether in paper or
electronic form.
 
4.             List of all persons currently having privileged access (“root”,
“admin”, or equivalent) to the computer systems constituting the Business,
including the conferencing system(s), web server(s), email server(s), accounting
system(s), and network equipment.
 
5.             Account information, contact information, and passwords for the
following vendor accounts:
 

 
a.
Amazon Web Services

 
 
b.
Aria Systems, Inc.